Citation Nr: 1026666	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.  
Thereafter, she served in the United States Air Force Reserves 
until July 1999.  An additional period of active duty has been 
verified for the period from March 19, 1996, to April 19, 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.  The Veteran testified before a Decision 
Review Officer (DRO) in December 2004; a transcript of that 
hearing is associated with the claims folder.  

In May 2007, the Board denied entitlement to service connection 
for an acquired psychiatric disorder, including posttraumatic 
stress disorder (PTSD) and depression.  The Veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  In 
an April 2009 Memorandum Decision, the Court determined that a 
remand was warranted as to this issue; it vacated the May 2007 
Board decision, in relevant part, and remanded the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In developing the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the RO obtained 
a VA psychiatric examination.  The October 2004 examination 
report reveals that the VA examiner did not review the claims 
file in conjunction with the examination and failed to provide an 
opinion as to the etiology of any current psychiatric disorders 
identified at the examination.  As discussed further below, the 
current record requires additional medical evidence, i.e., a 
medical examination and opinion, to decide the claim.  Given that 
the October 2004 VA examination is inadequate for rating 
purposes, a remand is necessary to obtain a new examination and 
medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Veteran asserts that she is entitled to service connection 
for a psychiatric disorder due, in part, to a number of 
experiences which occurred during her military service.  She 
describes in statements received throughout this appeal and 
testimony provided at a December 2004 DRO hearing that she was 
involved in a near-miss aircraft incident, that she witnessed 
devastation in Saudi Arabia, Kuwait, and Panama, and that she 
experienced personal trauma in the form of physical, emotional, 
and sexual abuse by her then-husband.  

With regard to this last stressor/injury, the Veteran testified 
that such abuse first occurred while she was serving on active 
duty from June 1979 to June 1983.  A history of abuse beginning 
during her active duty service was also reported at an August 
2002 Vet Center intake assessment.  Treatment records reflect 
that she indicated the abuse continued following her separation 
from active duty in July 1983 and that she sought "relief" from 
these episodes of abuse through her Reserve service.  The Veteran 
eventually sought psychiatric treatment in June 1998 following a 
domestic incident and suicide attempt; she has been variously 
diagnosed with paranoid schizophrenia, bipolar disorder, 
schizoaffective disorder, recurrent major depression with 
psychotic features, borderline personality disorder, and PTSD.  
Although many of her psychiatric treatment records do not 
expressly discuss the etiology of her various disorders, 
reference is made on multiple occasions to an onset of 
psychiatric symptoms, including auditory hallucinations, 
following a back surgery as well as years of physical, sexual, 
and psychological abuse from her husband.  

The Board acknowledges that the above-described evidence tends to 
indicate that the Veteran's current psychiatric problems may be 
due, in some part, to physical, emotional, and sexual abuse which 
may have occurred during her active duty service.  Unfortunately, 
however, there is no record of any abuse in her service treatment 
records which might corroborate her lay contentions.  Evidence of 
such trauma/injury is essential to establishing entitlement to 
service connection for an acquired psychiatric disorder, 
including PTSD and depression.  See 38 C.F.R. §§ 3.303, 3.304(f) 
(2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Claims based on an allegation of personal assault require special 
development due to the extremely personal and sensitive nature of 
these events and the fact that many incidents of personal trauma 
are not officially reported.  The victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor; it is often necessary to 
seek alternative evidence.  See VA ADJUDICATION PROCEDURE MANUAL 
M21-1, PART IV, SUBPART II, CH. 1,  1.D.17 (2009).  Applicable law 
and regulations state that VA will not deny a PTSD claim that is 
based upon an allegation of in-service personal assault without 
first advising the claimant that evidence from sources other than 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and then allowing 
the claimant an opportunity to furnish this type of evidence or 
to advise VA of the potential sources of such evidence.  
38 C.F.R. § 3.304(f)(4) (2009).  See also Patton v. West, 12 Vet. 
App. 272, 278 (1999).  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4).

In the instant appeal, the Veteran's contemporaneous treatment 
records document her reports of spousal abuse throughout the 
years, including its impact on her behavior and multiple suicide 
attempts.  Yet there is no indication that the record has been 
reviewed by a medical professional to ascertain whether such 
evidence tends to support her allegations that she was 
physically, emotionally, and sexually abused by her husband while 
serving on active duty.  Thus, this appeal should be remanded to 
provide the Veteran with a VA examination to determine whether 
the evidence, to include any post-service behavior changes, 
indicates that the Veteran endured such abuse while serving on 
active duty, and if so, whether any current psychiatric 
disorder(s) is due, in part, to such abuse.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.303(f)(4).  

The Board acknowledges that the Veteran was notified by letter 
dated in February 2003 that she should submit alternative forms 
of evidence to corroborate her lay statements regarding abuse 
during service.  However, given that the Board is already 
remanding this appeal for the reasons discussed above, it finds 
that she should be given an additional opportunity to submit 
alternative evidence of abuse.  

As a final note, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the Veteran's claim.  
Dingess held that VA must provide notice of all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, the 
Veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or effective 
date.  As these questions are involved in the present appeal, 
such notice should be provided to the Veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice regarding 
the disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

2.  Inform the Veteran that she should submit 
evidence from sources other than service 
records or evidence of behavior changes which 
may corroborate her statements regarding 
emotional, physical, and sexual abuse by her 
husband while serving on active duty between 
June 1979 and June 1983.  She should be 
expressly notified that she may submit lay 
statements from persons who witnessed or were 
told about the alleged abuse immediately or 
shortly thereafter.  

3.  After providing the Veteran with a 
reasonable amount of time to respond to the 
above request, schedule her for a VA 
examination with a specialist in the field of 
mental health (psychiatrist or psychologist).  
The purpose of this examination is to 
determine the likelihood of the Veteran's 
alleged personal assault stressor and whether 
she has an acquired psychiatric disorder, 
including PTSD and depression, due to an 
injury or trauma incurred during her active 
military service.  The claims folder, 
including a copy of this REMAND, must be sent 
to the examiner for review, and the 
examination report should reflect that a 
review of the claims folder was completed.  
Following a review of the claims folder and 
an interview and examination of the Veteran, 
the examiner should identify any psychiatric 
diagnos(es), providing a diagnosis based on 
the DSM-IV.  The examiner should then address 
the following:

   (a) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran was 
emotionally, physically, and sexually abused 
by her husband while serving on active duty 
from June 1979 to June 1983.  A complete 
rationale should be provided for any 
conclusions or opinions and should be based on 
the interview, examination, and a review the 
Veteran's claims folder, including the 
Veteran's service and post-service medical 
records, lay statements by the Veteran, and 
any third party evidence/statements. 

   (b) If the examiner determines that it is 
"at least as likely as not" or "more likely 
than not" that the Veteran was abused by her 
husband during active duty service, then 
provide an opinion as to whether any current 
psychiatric disorder is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
due, in any part, to such in-service abuse.  
The examiner should specifically note whether 
the Veteran has PTSD based on this stressor 
and explain whether and how each of the 
diagnostic criteria is or is not satisfied.  

   (c) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that any current psychiatric 
disorder is otherwise due to military service, 
including a near-miss aircraft incident and/or 
devastation seen while serving in Saudi 
Arabia, Kuwait, or Panama.

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
it is responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


